PER CURIAM.
By a referee’s order, the respondent Rosenberg, a member of The Florida Bar, was found guilty of violating the Integration Rule, Art. XI, Rule 11.02(3), and Rule 30 of the Additional Rules Governing the Conduct of Attorneys in Florida, 32 F.S.A. The referee recommended that respondent be placed on probation for two years.
The Board of Governors approved the finding of guilt and also found the misconduct to be contrary to the provisions of Canon 6, Rule B, Ethics Governing Attorneys. In lieu of probation, however, the Board prescribed a public reprimand and payment of costs.
The respondent has not sought review of the judgment which was filed on July 17, 1968. The alleged misconduct consisted of assisting in litigation against a former client to whom he had gratuitously given advice regarding the subject matter of the litgation.
The judgment of the Board of Governors is approved. Respondent Montague Rosenberg is hereby publicly reprimanded, and he is ordered to pay the costs in the amount of $288.15.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and HOPPING, JJ., concur.